Citation Nr: 0819710	
Decision Date: 06/16/08    Archive Date: 06/25/08

DOCKET NO.  92-55 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for a left knee disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1973 to September 1975 and active duty for training 
(ACDUTRA) including from April 25, 1987, to May 9, 1987.  

This matter comes before the Board of Veterans' Appeals 
(Board) by order of the United States Court of Appeals for 
Veterans Claims (hereinafter "the Court") in March 26, 
2007, which pursuant to a joint motion for remand vacated a 
November 2005 Board decision and remanded the case for 
additional development.  In orders dated in August 1998, 
April 2001, and June 2003 the Court vacated prior decisions 
as to this matter.  The issue initially arose from a July 
1990 rating decision by the Washington, DC, Regional Office 
(RO) of the Department of Veterans Affairs (VA).  The case 
was remanded for additional development tin August 2007.

At personal hearings in April 1992 and October 2001 the 
veteran testified before Board personnel who are no longer 
available to participate in a decision of the issue on 
appeal.  Copies of the transcripts of those hearings are of 
record.  In April 2007, the veteran was notified of his right 
to an additional Board hearing.  As no response has been 
received, his request for a personal hearing is considered to 
have been satisfied.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue on appeal was obtained.

2.  The evidence demonstrates that a left knee disorder 
clearly and unmistakably existed prior to a service-related 
motor vehicle accident on April 25, 1987, and was not 
aggravated by an injury sustained at that time.


CONCLUSION OF LAW

A pre-existing left knee disability was not aggravated by 
service.  38 U.S.C.A. §§ 101, 1110, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.6, 3.303, 3.304, 3.306 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the Court have been fulfilled 
by information provided to the veteran by correspondence 
dated in January 2005, March 2005, and August 2007.  Those 
letters notified the veteran of VA's responsibilities in 
obtaining information to assist in completing his claim, 
identified the veteran's duties in obtaining information and 
evidence to substantiate his claim, and requested that he 
send in any evidence in his possession that would support his 
claim.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson 
(Mayfield II), 20 Vet. App. 537 (2006).

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  Notice as to these 
matters was provided in August 2007.  The notice requirements 
pertinent to the issue on appeal have been met and all 
identified and authorized records relevant to the matter have 
been requested or obtained.  Further attempts to obtain 
additional evidence would be futile.  The Board finds the 
available medical evidence is sufficient for an adequate 
determination.  There has been substantial compliance with 
all pertinent VA law and regulations and to move forward with 
the claim would not cause any prejudice to the appellant.



Factual Background

Service treatment records associated with the veteran's 
period of active service show no complaint, finding, 
treatment, or diagnosis of a left knee disorder.  A September 
1975 separation examination revealed a normal clinical 
evaluation of the musculoskeletal system, including the lower 
extremities.

Service records include a May 1987 report indicating that 
while on active duty for training the veteran had an accident 
in a military vehicle and sustained injuries including a left 
knee contusion.  A May 1987 physical examination report noted 
the veteran complained of pain and numbness in the left lower 
leg.  An examination revealed mild pain without ecchymosis.  
A subsequent treatment record noted the veteran was status 
post motor vehicle accident and indicated that he had no left 
knee complaints at that time.  Examination of the left knee 
revealed a 1+ Lachman's sign, bilaterally, without effusion 
or tenderness.  The medial and lateral collateral ligaments 
were intact.  X-ray studies of the left knee revealed an old 
medial femoral exostosis.  

Private treatment records show that the veteran was seen in 
May 1987 and reported being involved in an accident earlier 
that month.  It was noted he stated he hit his left knee at 
the time of the accident and complained of current left leg 
numbness.  A physical examination of the left knee was 
essentially normal.  X-rays revealed old Pellegrini-Stieda's 
disease, or calcification of the medial collateral ligament.  
It was noted that, anteriorly, where the veteran bumped the 
left knee over the patellar tendon and anterior joint capsule 
there was an apparent old injury.  The calcified ligament was 
well attached.  A July 1987 report noted  the veteran 
continued to complain of left knee pain, primarily in the 
front area of the knee and not on the medial side where he 
previously had pain.  Examination revealed good motion in the 
knees.  The examiner estimated that the veteran had a five 
percent disability of the left knee.  In correspondence dated 
in August 1987 the veteran's private physician indicated, 
that in his opinion, the veteran incurred a five percent 
disability of the left knee in the accident.

A September 1988 service department examination report noted 
the veteran complained of left knee pain.  Examination 
revealed no effusion or gross instability, but pain with 
palpation over a large area of the joint.  There was no 
medial or lateral joint tenderness.  An X-ray revealed no 
significant bony abnormality.  The diagnoses included left 
knee sprain/strain.  An undated report of examination for the 
purpose of retention noted the veteran reported bone and 
joint pain in the knees and that his left knee occasionally 
gave way.  The examiner indicated that there was left knee 
crepitus, but a full range of motion without effusion.  A 
clinical evaluation of the lower extremities was normal.

In February 1989, the veteran filed a claim including for 
service connection for residuals of a knee injury.  He 
asserted that he had a left knee disorder as a result of an 
injury during training.

On VA orthopedic examination in August 1989 the veteran 
complained of left knee instability.  He reported that he was 
told during service that he had torn cartilage, but that he 
had not undergone any knee surgery.  He indicated that he 
wrapped the knee in ace bandages at the time and did not seek 
medical treatment.  Physical examination revealed a normal 
range of motion of the left knee with no effusion or warmth.  
X-ray studies demonstrated mild degenerative changes with 
minimal osteophytes.  The relevant diagnosis was post-
traumatic degenerative arthritis of the left knee.

VA outpatient treatment records dated from March 1991 to 
September 1992 show the veteran reported injuring his left 
knee in the motor vehicle accident.  Records in May 1991 
noted a history of lacerated left knee.  An examination of 
the left knee revealed a tender medial joint line.  There was 
no effusion and the knee was stable.  It was noted that X-ray 
studies of the knee were unremarkable.  A November 1991 
treatment record noted the veteran's history of the left knee 
injury and his report that he was told by a private physician 
that he had a ruptured meniscus.  He complained of cracking 
and occasional giving way of the left knee.  An examination 
revealed no evidence of swelling and range of motion from 0 
to 130 degrees.  The examiner found the left knee to be 
stable with no tender spots.  The assessment was left knee 
arthralgia.  An examination in January 1992 revealed 
retropatellar crepitus and left knee pain.  

A May 1991 statement from a VA Chief Orthopedic Surgeon noted 
the veteran sustained a left knee injury in a motor vehicle 
accident two years earlier and was treated as an inpatient.  
The surgeon also stated that the veteran had ongoing problems 
of left knee instability, which was not amenable to surgery, 
and was treated with analgesics.

At his April 1992 hearing the veteran testified that while on 
active duty for training with the Army National Guard in May 
1987 he cut his knee and sustained injuries to his forehead, 
left elbow, and back in an accident in a military vehicle.  
He reported he received treatment immediately following the 
accident at the military hospital in Fort Jackson, South 
Carolina.  He described the cut on his knee as a one and a 
quarter inch gash that was treated with an antiseptic and 
wrapped in a bandage.  He testified that when he returned for 
follow-up treatment a few days later the knee laceration was 
still open and that he was treated with medication and told 
he could go home.  He stated that no X-ray studies of the 
knee were taken at that time.  He recalled seeking treatment 
the following Monday at a private clinic by an orthopedic 
surgeon.  He reported that his left knee gave way, which 
sometimes caused him to fall.  He also testified that his 
private physician told him that there was damage to the 
ligament of the left knee and that surgery was the only way 
to correct the problem.  The veteran further noted that VA 
medical staff told him the patella was damaged.  

On VA orthopedic examination in May 1994 the veteran reported 
a history of an in-service left knee injury and that the 
diagnosis at the time of the injury was contusion or 
abrasion.  He complained of continued left knee discomfort 
and pain and reported that he was receiving continuous 
outpatient treatment for his knee complaints.  An examination 
revealed no evidence of swelling or deformity.  The joint was 
stable.  Left knee flexion was to 140 degrees and extension 
was to 0 degrees.  X-ray studies showed no gross abnormality.  
The diagnosis was possible left knee arthritis.

A June 1994 private treatment record noted that the veteran 
sustained an injury to his back during a September 1992 
vehicular accident.  It was further noted that as a result he 
continued to complain of pain throughout his entire spine and 
lower extremities.

At his VA examination in January 1996 the veteran reported 
that at the time of the in-service left knee injury he was 
told that he had a minor bruise.  He complained of tenderness 
to palpation over the medial and lateral aspect of the lower 
part of the patella.  Examination revealed slight left knee 
swelling.  No deformities or instabilities were noted.  Left 
knee flexion was to 110 degrees and extension was limited by 
10 degrees.  The diagnoses included status post past history 
of left knee injury with persistent left knee pain, rule out 
chondromalacia of the patella and rule out structural 
abnormalities.  X-ray studies of the left knee demonstrated 
minimal degenerative arthritic changes.

A March 1996 VA examination report (apparently dictated for 
transcription in February 1996) noted the veteran suffered 
only a contusion of the left knee in the 1987 accident which 
was considered transitory.  The examiner stated that such an 
injury argued against the minimal arthritic changes indicated 
on X-ray examination.

A March 1999 VA medical expert opinion found, after 
thoroughly reviewing and discussing the relevant evidence of 
record, that the veteran's primary injury in May 1987 was a 
left knee contusion with X-ray evidence of a prior knee 
injury.  It was noted that generally contusions resolve and 
do not result in long-term disability and that there was no 
evidence at the time of the injury of any left knee internal 
derangement.  The examiner stated that the veteran had 
subsequently developed degenerative arthritis of the left 
knee, but that the current degenerative arthritis was not 
related to the 1987 vehicular accident and that it was far 
more likely that "natural factors" described as family 
genetics, prior trauma, and the incidence of degenerative 
arthritis in the veteran's age group were the causes for his 
arthritis.

At his October 2001 hearing the veteran testified regarding 
the facts surrounding his left knee injury in May 1987 during 
active duty for training.  He further testified that he 
currently experienced excruciating pain in his left knee.  He 
indicated that when standing his pain continued and that 
often his knee gave away.

Subsequent VA treatment records show ongoing treatment for 
left knee complaints.  Records note the veteran's history of 
knee injury and include diagnoses of post-traumatic 
arthritis.

On VA examination in November 2007 the veteran described 
injures he received to the left knee in an April 25, 1987, 
motor vehicle accident.  He stated he struck his knee 
"straight on" into the metal dashboard which cut into the 
skin at the mid patella tendon and just inferior to the 
patella.  He denied any prior injury to his left knee.  He 
reported he had experienced continued left knee problems with 
giving way and constant pain.  The examiner noted he walked 
with a limp, not bending his left knee very much.  While 
sitting on the examination table the veteran reported a 
really bad feeling right behind the knee cap.  There was 
tenderness to palpation on the anteromedial and anterolateral 
joint line of the left knee with pain in this area when 
moving the tibia back and forth on the femur.  There was 1-2+ 
lateral and medial laxity with pain through the knee joint 
and pain on stress to the left cruciate ligaments without 
significant cruciate ligament laxity.  Range of motion was 
from 0 to 140 degrees with some pain at the final 10 degrees 
of flexion.  There was a very slight suggestion of left knee 
enlargement, but no obvious left thigh muscle atrophy.  

The examiner noted there was no evidence of an old laceration 
to the left patellar tendon area and that any wound had 
healed well.  There was increased sensitivity to the patellar 
tendon on pressure and squeezing, but the tendon seemed to 
pull through adequately.  There was no obvious deformity to 
the patellar tendon or patella.  A bone scintigraphy study 
revealed increased uptake of the left knee suggestive of 
degenerative osteoarthritis.  X-rays revealed joint space 
narrowing.  A computerized tomography (CT) scan revealed mild 
degenerative changes with no patellar tilt, intraarticular 
loose bodies, or significant narrowing of the tibiofemoral 
joint spaces.  The diagnoses included mild degenerative 
arthritis of the left knee joint and likely some 
chondromalacia of the patello-femoral joint based on 
subjective symptoms of pain when the patella was pushed 
against the femoral condyle.  The examiner stated that based 
upon examination and extensive review of the record that it 
was less likely the veteran's present left knee symptoms were 
the result of, or caused by, a laceration, contusion, or 
injury sustained during the service-related accident on 
April 25, 1987.  It was noted that there was no objective 
evidence indicating the present findings were related to the 
accident or an aggravation of a pre-existing injury at the 
time of the accident.  The examiner also stated that the 
injury described in the accident was a direct blow to the 
front of the knee, which was a blow in a different plane than 
usually associated with an injury to the medial collateral 
ligament seen in the etiology of Pellegrini-Stieda disorders.

Analysis

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2007).  VA law provides 
that active military, naval, or air service includes any 
period of active duty for training (ACDUTRA) during which the 
individual concerned was disabled or died from a disease or 
injury incurred in or aggravated in line of duty, or any 
period of inactive duty training (INACDUTRA) during which the 
individual concerned was disabled or died from injury 
incurred in or aggravated in line of duty.  38 U.S.C.A. 
§ 101(21), (24) (West 2002); 38 C.F.R. § 3.6(a), (d) (2007); 
Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  
ACDUTRA is, generally, full-time duty in the Armed Forces 
performed by reserves for training purposes.  38 C.F.R. 
§ 3.6(c)(1) (2007).  

VA law provides that a veteran is presumed to be in sound 
condition, except for defects, infirmities or disorders noted 
when examined, accepted, and enrolled for service, or where 
clear and unmistakable evidence establishes that an injury or 
disease existed prior to service and was not aggravated by 
service.  38 U.S.C.A. § 1132 (West 2002); 38 C.F.R. 
§ 3.304(b) (2007).  

A preexisting injury or disease will be considered to have 
been aggravated by active military service, where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  Aggravation may not be 
conceded, however, where the disability underwent no increase 
in severity during service.  38 U.S.C.A. § 1153 (West 2002); 
38 C.F.R. § 3.306 (2007).  

In cases involving aggravation by active service, the rating 
is to reflect only the degree of disability over and above 
the degree of disability existing at the time of entrance 
into active service, whether the particular condition was 
noted at the time of entrance into active service, or whether 
it is determined upon the evidence of record to have existed 
at that time.  38 C.F.R. § 3.322(a) (2007).  The Court has 
also recognized that temporary flare-ups of a pre-existing 
disorder during service, without evidence of a worsening of 
the underlying condition, did not constitute aggravation.  
Hunt v. Derwinski, 1 Vet. App. 292, 296-7 (1991).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  VA may favor one 
medical opinion over another provided it offers an adequate 
basis for doing so.  See Owens v. Brown, 7 Vet. App. 429 
(1995).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2007).

Based upon the evidence of record, the Board finds that a 
left knee disorder clearly and unmistakably existed prior to 
the veteran's military training service-related motor vehicle 
accident on April 25, 1987, and was not aggravated by any 
injury sustained at that time.  The May 1987 private X-ray 
findings of an old Pellegrini-Stieda's disease and the March 
1999 VA medical expert opinion in this case are persuasive 
that a left knee disorder existed prior to any injury the 
veteran received during the motor vehicle accident on April 
25, 1987.  The November 2007 VA examiner's opinion is also 
persuasive that the veteran's pre-existing left knee disorder 
was not aggravated as a result of an injury during training.  

Although correspondence dated in August 1987 from the 
veteran's private physician indicated there was a five 
percent disability of the left knee as a result of the 
accident, no rationale for this opinion was provided.  The 
physician is competent to provide an opinion as to the 
considered effects of an injury on the existing disorder; 
however, in the absence of any supporting statements or 
medical rationale the opinion is found to warrant a lesser 
degree of probative weight than the November 2007 VA 
examiner's opinion.  It is significant to note that the VA 
examiner conducted an extensive review of all the evidence of 
record and concluded that it was unlikely the veteran's 
present left knee symptoms were the result of, or caused by, 
a laceration, contusion, or injury sustained during the 
service-related accident on April 25, 1987.  

The November 2007 VA examiner also explained that the injury 
described in the accident by the veteran was in a different 
plane than usually associated with an injury to the medial 
collateral ligament seen in the etiology of Pellegrini-Stieda 
disorders.  This opinion is consistent with the etiology 
opinion of the March 1996 VA examiner that the veteran's 
contusion of the left knee in the 1987 accident was acute and 
transitory and that such an injury argued against the minimal 
arthritic changes indicated on X-ray examination.  The 
November 2007 opinion is also consistent with the March 1999 
VA medical opinion that the veteran's current degenerative 
arthritis was not related to the 1987 vehicular accident and 
that it was far more likely that "natural factors," such as 
family genetics, prior trauma, and the incidence of 
degenerative arthritis in the veteran's age group, were the 
causes for his arthritis.

While the veteran may sincerely believe he has a present left 
knee disorder as a result of service, he is not a licensed 
medical practitioner and is not competent to offer opinions 
on questions of medical causation or diagnosis.  Grottveit, 5 
Vet. App. 91; Espiritu, 2 Vet. App. 492.  Therefore, the 
Board finds entitlement to service connection is not 
warranted.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence in this case is against the claim.


ORDER

Entitlement to service connection for a left knee disorder is 
denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


